Pee Cxjeiam.
The defendant’s court-appointed counsel has strenuously argued here that the court committed error in permitting the State to introduce the sledge hammer and other tools found in the automobile. The defendant Carver admitted the car was his, but he insists the implements were not admissible because they were obtained from a vehicle without a search warrant. However, the officers had been advised of the suspicious circumstances surrounding the two defendants and their automobile parked nearby at midnight, and the search was made only after the two men had been observed in the act of breaking into the bakery. This evidentiary background gave the officers probable cause to search the automobile and rendered the search reasonable. In the trial and judgment, we find
No error.